DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 7, 2022.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite because line 18 recites “outside a system” however it is unclear whether or not this is the same system in line 16 that was added by the amendment.  This can be overcome by changing the second instance to “the system.”  Claims 2-7 are rejected for depending from an indefinite parent claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (5,378,442).
Fujii et al. ‘442 teach a carbon dioxide recovery device comprising a flue gas water cooling unit (1), a cooling water recirculation line (12) for returning cooling water and condensed water back to the cooling unit, an absorption unit (2) with a lower carbon dioxide absorbing section and an upper washing section (24) to contact the flue gas with washing water, a regeneration unit (3) for removing carbon dioxide from laden solvent from the absorption unit, a supply channel (17) for sending water from the cooling water recirculation line to the washing section (24), and a discharge channel (14) to remove water from the circulation line from the system, wherein the washing section (24) only uses water from the supply channel (see figures 1, 7, col. 1, line 53 to col. 2, line 34, col. 6, lines 21-31, col. 7, lines 3-17).  Water flowing in the supply channel (17) can be described as being supplied from a system such as the recirculation line (12), the cooling unit (1) or the discharge line (14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Iijima (6,485,547).
Fujii et al. ‘442 disclose all of the limitations of the claims except that there is a cooling tower supplied by water from the discharge channel as cooling water to cool a cooling medium.  Iijima ‘547 discloses a flue gas cooling unit (3), a cooling water recirculation line (5), a discharge line (13) from the recirculation line, a cooling tower (9) receiving the discharge line water to be used as cooling water (11) to cool a cooling medium (5) in a heat exchanger (7) (see figure 1, col. 4, line 42 to col. 5, line 21).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fujii et al. ‘442 by using the cooling tower arrangement of Iijima ‘547 in order to provide a means for providing inexpensive cooling water from a waste stream without the need for additional cooling devices or heat exchange cooling fluids.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Tsujiuchi et al. (2014/0248206 A1).
Fujii et al. ‘442 disclose all of the limitations of the claim except that there is a capture unit in the supply channel.  Tsujiuchi et al. ‘206 disclose a carbon dioxide recovery system with a filter (26) in a washing water circulation line (13a) (see figure 4, paragraphs 84, 86).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the supply channel of Fujuii et al. ‘442 by using the filter of Tsujiuchi et al. ‘206 in order to provide a means for removing contaminants from water that could potentially clog nozzles and reduce the effectiveness of the washing device.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. ‘442 in view of Reddy et al. (2009/0148371 A1).
Fujii et al. ‘442 disclose all of the limitations of the claim except that the cooling unit and absorption unit are accommodated in an outer shell with the absorption unit above the cooling unit.  Reddy et al. ‘371 disclose a gas treatment device that can have a scrubbing section (120) above a quenching section (110) in a single shell (100) (see figure, paragraph 28).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fujii et al. ‘422 by using the integral tower arrangement of Reddy et al. ‘371 in order to provide a combined cooling unit and scrubber unit for a reduced footprint and fewer pipe connections.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Fujii et al. ‘442 patent fails to disclose the supply channe through which an amount of water inside a system is supplied as recited in amended claim 1.  The examiner maintains that this is disclosed because water flowing in the supply channel (17) can be described as being supplied from a system such as the recirculation line (12), the cooling unit (1) or the discharge line (14).  In this instance, “a system” is given a broad reasonable interpretation as being from any source.  The instant specification does not specifically define it in a way that distinguishes over the prior art.  Paragraph 75 of the published application gives an example of “water inside the system” being “inside the main flow in the flue gas cooling tower, the adsorption tower, and the regeneration tower” which is disclosed in the Fujii et al. ‘442 patent.
Also, the amended language “and through which an amount of water inside a system is supplied” is interpreted as intended-use.  The prior system is inherently capable of receiving water from any source or system.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that flue gas washing water is reused inside the system after the flue gas washing section wastes the flue gas, and that “part” of the circulating water is discharged to outside of the system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl